Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered December 10, 2002, which, in an action for personal injuries sustained by plaintiff customer in defendant’s store, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Issues of fact exist as to whether, inter alia, plaintiff tripped over a box in an aisle of the store, and, if so, whether defendant’s employee placed the box behind plaintiff after she entered the aisle and whether plaintiff should have observed it (see Pinero v Rite Aid, 294 AD2d 251, 252 [2002], affd 99 NY2d 541 [2002]). Concur — Nardelli, J.P., Saxe, Sullivan, Wallach and Gonzalez, JJ.